Title: From Thomas Jefferson to Thomas Voigt, 21 September 1825
From: Jefferson, Thomas
To: Voigt, Thomas


Sir
Monticello
Sep. 21. 25.
The University of Virga lately built with which I am connected will have occasion for a large clock and bell, such an one as may be heard 2. miles distinctly and habitually. are such made in Philadelphia, and what would be the separate price of the clock and bell? we wish works substantially good.In the mean time I  shall request you to send us an  8. day clock in a mahogany case neat,  without expensive ornaments, but of excellent workmanship and a loud bell. first however inform me what the price of such an one will be and how soon it can be furnished and suspend any thing more till I answer you. we need it with as little delay as possible. Accept my best wishes & respectsTh: J.